                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MERCURY CASUALTY COMPANY,
                                   7                                                       Case No. 4:18-cv-06221-KAW
                                                        Plaintiff,
                                   8                                                       ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                        60 DAYS
                                   9
                                         BROAN-NUTONE, LLC,                                Re: Dkt. No. 59
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 13, 2019, Plaintiff filed a notice of settlement. Accordingly, Plaintiff shall

                                  14   file a dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          The February 25, 2020 case management conference remains on calendar.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 18, 2019

                                  18                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  19                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
